Citation Nr: 1008747	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-29 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD), to 
include as secondary to hypertension.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel










INTRODUCTION

The Veteran served on active duty from October 1978 to 
September 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO, inter 
alia, denied service connection for PTSD.  In September 2006, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2007; 
later that month the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals).

In May 2009, the Board denied the Veteran's claim for service 
connection for PTSD and remanded a claim for service 
connection for an acquired psychiatric disorder, other than 
PTSD, to include as secondary to hypertension to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  The claim remanded to the RO was construed by the 
Veteran's statements and the evidence of record.  After 
completing the requested development, the AMC continued to 
deny the claim (as reflected in a December 2009 supplemental 
SOC (SSOC)) and returned the matter on appeal to the Board 
for further consideration.

The Board notes that, while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs, prior to certification to the Board, in April 2009, 
the Veteran's representative submitted a memorandum to VA and 
a copy to the Veteran cancelling its representation.  The 
Veteran has not obtained another representative.  As such, 
the Board recognizes that the Veteran is now proceeding pro 
se in this appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  While the Veteran asserts that he has had depression and 
psychiatric symptoms since service, there is no competent, 
credible evidence that even suggests that the Veteran has any 
current acquired psychiatric disorder, other than PTSD, that 
began in service, or is otherwise rmedically related to 
service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, other than PTSD, to include as 
secondary to service-connected hypertension, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The February 2006 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the February 2005 letter.  

A June 2009 letter provided notice to the Veteran explaining 
what information and evidence was needed to substantiate the 
claim for service connection on a secondary basis.  After 
issuance of the June 2009 letter, and opportunity for the 
Veteran to respond, the December 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates.  However, the absence of such 
notice is not shown to prejudice the Veteran.  Because the 
Board herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of December 
2005 and January 2006 VA examinations.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran.  

The Board also finds that no additional RO action to further 
develop the record on the claim is warranted.  In May 2009, 
the Board instructed that a claim for an acquired psychiatric 
disorder be adjudicated in the first instance by the RO, in a 
rating decision.  Thereafter, the claim was only to be 
returned to the Board if the Veteran perfected an appeal.  
However, instead of issuing a rating decision, the AMC issued 
a SSOC and treated the issue as if an appeal had already been 
perfected.  This is in keeping with the United States Court 
of Appeals for Veterans Claims (Court) recent decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the 
Court found that the Board erred in not considering the scope 
of the Veteran's claim for service connection for PTSD as 
including any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid 
disorder).  As the AMC's actions-in issuing an SSOC rather 
than a rating decision-are reflective of the current state 
of the law, there is no reason the Board cannot issue a 
decision on this matter at this time.  

In May 2009, the Board also instructed that the Veteran was 
to be provided notice explaining how to establish entitlement 
to service connection on a secondary basis, as well as notice 
meeting the requirements of Dingess/Hartman, as appropriate.  
Notice regarding secondary service connection was provided; 
however, notice regarding Dingess/Hartman was not.  The Court 
has recently noted that "only substantial compliance with 
the terms of the Board's engagement letter would be required, 
not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  In 
this case, the AMC's June 2009 notification letter 
substantially complied with the remand instructions as it 
provided the needed VCAA notification for substantiating the 
claim on appeal.  As the claim for service connection is 
being denied, no disability rating or effective date is being 
assigned.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the 
Board notes that, effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 with regard to the requirements for 
establishing secondary service connection on an aggravation 
basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, 
given the basis of the denial, as noted below, any further 
discussion of the amendment is unnecessary.]

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be 
denied. 

The pertinent evidence of record includes the Veteran's 
service treatment records, which include no complaints, 
findings or diagnosis of any acquired psychiatric disorder.  

During a VA appointment in January 2005, the Veteran reported 
that during service he had some depression as his family had 
a lot of health problems, but that he had had no depression 
since.   

The repor5 of a February 2005 psychiatric assessment, 
performed by a private physician, Dr. H.J., reflects an Axis 
I diagnosis assessment of PTSD, mild-to-moderate, chronic.  
Axis I assessments are for clinical disorders and other 
conditions that may be a focus of clinical attention.  The 
Veteran had described an incident in service where he fell 
off a motor vehicle while he was holding an iron bar and his 
finger was cut and shattered and he witnessed a lot of blood.  
He reported intrusive thoughts and images of this incident, 
as well as distressing dreams.  He reported almost daily 
flashbacks which made him very distressed mentally and 
physically.  He reported sleeping problems and 
hypervigilance.  He could not stand heights, crowded places 
or being around people anymore.  He developed some kind of 
angry outburst.  Mental status examination revealed his mood 
was slightly depressed and concerned, and his affect also 
reflected that.  Dr. H.J. stated that he believed the Veteran 
had PTSD due to an injury during service.       

Other private treatment records dated in 2005, from Dr. E.H., 
show an Axis I assessment of PTSD and "MD."  It is unclear 
if "MD" is supposed to represent major depressive disorder 
or something else.  The only treatment record showing Dr. 
E.H.'s Axis I assessments, from April 2005, indicates that 
the Veteran never has depression.  Later records do show some 
reports of depression.      

In a December 2005 statement, the Veteran relayed that his 
symptoms include frequent intrusive thoughts, frequent 
nightmares and flashbacks about losing his finger, severe 
distress at exposure to triggers which remind him of past 
trauma, avoidance of conversations about past service, 
anhedonia, estrangement and detachment from others, 
restricted affect, severe concentration and memory problems, 
hypervigilance and exaggerated startle response.  He also 
stated that he has disturbed sleep, frequent nightmares about 
his finger being cut off, a sense of foreboding that 
something is going to happen at any time, an increasingly 
worse memory, depression, decreased energy, frequent crying 
spells, panic attacks, and frequent auditory and visual 
illusions and hallucination.  A statement about avoiding 
conversation about his time in the Korean War is crossed out 
with black marker.  The significance of this last, apparently 
redacted, statement is unclear as the Veteran was not even 
born until after what is commonly referred to as the Korean 
Conflict or Korean War. 

The Veteran was afforded a VA mental disorders evaluation in 
December 2005.  The examiner reviewed the Veteran's claims 
file and noted the relevant history.  The Veteran stated that 
since the in-service injury he described, he has had trouble 
sleeping and twice a week he dreams of blood on his hand and 
seeing the bone in his finger exposed.  He also reported 
seeing things that are not there, hearing someone calling his 
name when there is no one there, thinking that someone is 
walking in the house when he is alone, and going to the door 
because he thinks he hears a car drive up when there is 
actually no one there.  According to the Veteran, he has 
depression and crying spells, startle and hypervigilance, and 
he is irritable and isolated.  He does not want to be around 
people.  He will drive and forget where he is going.  He also 
has loss of energy and loss of interest.  Mental status 
examination was performed.

The examiner deferred the Axis I assessment and recommended 
psychological testing.  According to the examiner, the 
Veteran claimed numerous and severe symptoms from an incident 
where he caught his hand and crushed some fingertips and 
claimed to be psychotic with auditory and visual 
hallucinations.  The Veteran apparently also claimed to have 
significant cognitive difficulties, but it did not seem to 
the examiner that the Veteran was demented or psychotic.  It 
also appeared to the examiner that the amount of nightmares 
and symptoms from the injury were of greater frequency than 
would be expected from the incident that the Veteran 
described.  

Psychological testing was performed by a VA psychologist in 
January 2006.  According to the psychologist's report, the 
Veteran again described an event where he fell off an APC 
while holding a "tank bar," which apparently weighed 
approximately 25 pounds, that he was using to pry open a 
door.  The Veteran alleged that starting several years prior 
to the January 2006 examination, he began to have increasing 
problems with isolation, withdrawal, anger, and difficulty 
dealing with heights, as well as having significant reactions 
to television shows involving persons cutting themselves, 
etc.  The psychologist noted that a January 2005 PTSD 
screening assessment was negative, which was in conflict with 
the diagnosis in the community of PTSD in February 2005.  
Mental status examination and psychological testing were 
performed.  

The psychologist stated that the Veteran's responses to 
psychometric testing presented some challenges to 
interpretation.  There was endorsement of unusual symptoms, 
symptoms that were typically not endorsed even by overtly 
psychotic individuals.  On the trauma symptom inventory, the 
pattern was repeated with the Veteran endorsing symptoms and 
obtaining a score which was significantly elevated on the 
"atypical response scale," again suggestive of 
exaggeration.  There were elevations on the clinical scales 
and it was suggested that some scales were not valid.  The 
profile was highly suspect.  

Due to the test results obtained, the Veteran was 
administered the Test of Memory Malingering (TOMM).  The 
profile generated by the Veteran on the TOMM was highly 
indicative of effortful production of failing responses.  
This finding was based on the fact that his performance on 
recognition of objects fell substantially below that which 
would be expected by random guessing.  According to the 
psychologist, the low score on the trials indicated that the 
Veteran was likely to be portraying himself in an unfavorable 
light on the test regarding memory, selecting the wrong 
answer on purpose.  The psychologist noted that it is 
unlikely that the scores were due to cognitive defects based 
on the normative scores of the test.  It was the 
psychiatrist's opinion that the Veteran appeared to be 
exaggerating his psychiatric difficulties. 

The psychologist entered Axis I assessments that included (1) 
malingering; (2) major depressive disorder, severe, without 
psychotic features; and (3) adjustment disorder, with anxious 
features, chronic.  The psychologist explained that 
psychometric testing, interview and review of the claims file 
did not support a diagnosis of PTSD.  This was chiefly based 
on the fact that the Veteran yielded test scores that 
suggested exaggeration and/or blatant malingering.  At the 
same time, the Veteran did appear to have some type of 
psychiatric problem; however, the psychologist opined that he 
did not think the problem was PTSD.  

After a review of the psychological testing report, the 
December 2005 VA examiner entered Axis I assessments of 
malingering and depressive disorder, not otherwise specified.  

In a March 2007 statement, the Veteran reported that he had 
major problems with depression and PTSD which could be 
related to his hypertension.

In this case, as indicated above, an acquired psychiatric 
disorder is not shown during service.  In fact, psychiatric 
evaluation at separation was normal.  Furthermore, the 
medical evidence shows that more than 15 years after his 
separation from service the Veteran was first diagnosed with 
acquired psychiatric disability(other than PTSD), to include 
depressive disorder, major depressive disorder, and 
adjustment disorder.  However, none of the medical records 
reflecting diagnoses of current acquired psychiatric 
disorders even suggest that there exists a medical nexus 
between any current acquired psychiatric disorder and the 
Veteran's military service or a service-connected disability, 
and the Veteran has not presented or identified any such 
existing medical opinion.

In adjudicating this claim, in addition to the medical 
evidence, the Board had also considered the assertions 
advanced by the Veteran.

On the matter of direct service connection, the Veteran has 
reported continuing psychiatric symptoms since service; 
however,  the Board has assigned no probative weight to his 
assertions in this regard.   First, the Veteran's statements 
are in conflict.  During his December 2005 VA examination, he 
reported having psychiatric symptoms since service, including 
depression.  However, at a January 2005 VA appointment, the 
Veteran reported that he had depression during service as his 
family had a lot of health problems, but that he had not had 
depression since service.  Second, psychological testing (as 
explained in detail above) indicates that the Veteran is 
malingering.  Whether the malingering is purposeful or not, 
it casts doubt upon the veracity of the statements provided 
by the Veteran.  In January 2006, the VA psychologist also 
pointed out inconsistencies in the Veteran's reporting.  For 
these reasons, the Veteran's statements regarding ongoing 
symptomatology since service are not deemed credible.   See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
credibility and weight to be attached to evidence is within 
the province of the Board).   

Furthermore,  as regards any direct assertions by the Veteran 
that any psychiatric disorder other than PTSD had its origins 
in or is otherwise related to service or to service-connected 
disability, the Board finds that such assertions provide no 
basis for allowance of the claim.  As indicated above, this 
claim turns on the question of medical etiology of disability 
for which service connection is sought-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not 
shown to be other than a layperson without appropriate 
medical training and expertise, he is not competent to render 
a probative (persuasive) opinion on such a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for an acquired psychiatric disorder, 
other than PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


